DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 08/10/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/29/2019 was filed before the mailing date of this Office Action.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Specification
The disclosure is objected to because of the following informalities:
In Paragraph [0029] as filed, the second sentence starts with the word “Hear” which appears to be a typographical error. The word should instead read --Here--.   
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification in paragraph [0029] as filed reveals that a gate corresponds to the flow rate adjuster.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 7, it is unclear whether “a plurality of notches” in line 2 includes “a notch” from base claim 6 or if the plurality of notches are in addition to the notch from claim 6. In other words, it is unclear whether claim 7 requires at least two notches or at least three notches. For examination purposes claim 7 is interpreted as requiring at least two notches such that the plurality of notches in claim 7 includes the notch from claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. - (US4562702), in view of Usui et al. - (US6105663), hereinafter referred to as “Endo” and “Usui” respectively.

Regarding Claim 1, Endo discloses a liquid immersion tank (apparatus of Figure 1) comprising: 
a housing (1) configured to house a heat generator (per Column 1, lines 16-18, where device 1 generates heat from the inside, thus device 1 houses a heat generator); 
a coolant (5); and
(2) configured to accommodate the housing (as shown in Figure 1 and per Column 1, lines 16-18).
Endo fails to teach a gutter provided over the housing, and configured to form a flow path through which a coolant flows; a flow rate adjuster provided at an outflow port through which the coolant flows out from the flow path, and configured to adjust an outflow amount of the coolant; and a slope provided over the housing, and configured to include a down- flow surface through which the coolant branched from the flow path flows down toward the housing, the coolant flowing through the flow rate adjuster. 
However, Usui teaches (Figures 1-2) that it is old and well-known to employ a gutter (3) provided over a structure (A), and configured to form a flow path (channel defined inside the gutter) through which a coolant (water, per Column 3, lines 5-7) flows; a flow rate adjuster (31) provided at an outflow port (spray nozzles) through which the coolant flows out from the flow path (per Columns 3 & 4, lines 4-7 & 33-34 respectively), and configured to adjust an outflow amount of the coolant (per Column 4, lines 34-36); and a slope (2) provided over the structure, and configured to include a down-flow surface (22) through which the coolant branched from the flow path flows down toward the structure (as shown in Figure 1, and per Column 4, lines 33-39), the coolant flowing through the flow rate adjuster (as shown in Figure 1, and per Column 4, lines 33-39) for the purpose of controlling the area through which the coolant flows over the structure (per Column 4, liners 39-40) ultimately resulting in a more uniform and efficient coolant distribution over the structure.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Endo, by providing: 1) a 
Regarding Claim 2, Endo as modified teaches the liquid immersion tank according to claim 1 and further teaches (Usui’s Figures 1-2) wherein the down-flow surface includes: an inclined surface (221) inclined downward as a distance from the flow rate adjuster increases (as shown in Usui’s Figures 1-2), and a side surface (21) continuous from the inclined surface (as shown in Usui’s Figures 1-2) so as to guide the coolant to flow down the inclined surface (as shown in Usui’s Figures 1-2) to the housing (necessarily a result in Endo as modified).
Regarding Claim 3, Endo as modified teaches the liquid immersion tank according to claim 2 and further teaches (Usui’s Figures 1-2) wherein the slope includes: a side plate portion (211) disposed to face the side surface (as shown in Usui’s Figure 2), and a gap (gap defined by the protrusion depth between 211 and 21) formed between the side surface and the side plate portion (as shown in Usui’s Figure 2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Usui as applied to claim 1 above, and further in view of Nutter - (US2658737), hereinafter referred to as “Nutter”.

Regarding Claim 4, Endo as modified teaches the liquid immersion tank according to claim 1 and further teaches wherein the flow rate adjuster includes a movable weir (shutters 31 are necessarily movable weirs as to allow for the flow rate control in the manner taught) but fails to teach how the weir is actuated.
However, Nutter teaches (Figures 1 & 4) a tray-like element (2) comprising flow ports (plural openings, per Column 6, lines 67-74) and flow rate adjusters (19) configured to adjust flow rate through the flow ports (per Column 7, lines 22-24). In particular, Nutter teaches wherein the flow rate adjusters are movable weirs provided to be movable up and down (per Column 7, lines 22-24), and a spring (30) that moves up the movable weir to be biased in a direction to close the outflow port (per Column 7, lines 30-33). A skilled artisan would have recognized that the above configuration would allow for effective and automatic flow control.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Endo, by wherein the movable weir is provided to be movable up and down, and a spring that moves up the movable weir to be biased in a direction to close the outflow port, as taught by Nutter, for the purpose of enabling efficient and automatic flow control.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Usui as applied to claim 1 above, and further in view of Hall - (US3301401), hereinafter referred to as “Hall”.

Regarding Claim 6, Endo as modified teaches the liquid immersion tank according to claim 1 and further teaches (Usui’s Figures 1-2) wherein the slope is provided on the down-flow surface (as shown in Usui’s Figure 2) but fails to teach wherein a notch into which the coolant flows.
However, Hall teaches (Figures 1-3) that it is old and well-known for a slope (38) having down-flow surfaces (40/41) to employ notches (44) through which a liquid flows (per Column 2, lines 28-37) for the purpose of further increasing liquid distribution uniformity (per Column 2, lines 37-39).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Endo, by employing notches into which the coolant flows, as taught by Hall, for the purpose of further increasing coolant distribution uniformity over the housing, ultimately enhancing the cooling efficiency of the system.  

Allowable Subject Matter
Claims 5 and 8  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for the indication of allowable subject matter:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “wherein the slope includes a pressing portion configured to press the movable weir” as to claim 5, “a plurality of notches are provided along a direction in which the slope extends starting from the flow rate adjuster” as to claim 7, and “wherein a width of the slope is narrowed as a distance from the flow rate adjuster increases starting from the flow rate adjuster” as to claim 8. Even though Endo as modified above substantially teaches the claimed invention, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the aforementioned limitations as claimed in claims 5, 7 and 8, in combination with other claimed features. In regards to claim 7 it is noted that while Endo as further modified in claim 6 above teaches a plurality of notches 44 extending along a direction in which the slope extends, the direction is not defined as a direction extending from the flow rate adjuster. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arthur - (US 1502573 A) - 19240722, teaches a sprinkling device for gas scrubbers, cooling towers, and the like.
Eschholz - (US 1871449 A) - 19320816, teaches a gas filled tank.
Joseph - (US 2606750 A) - 19520812, teaches a liquid cooling apparatus.
Paul - (US 2845472 A) - 19580729, teaches a transformer cooling apparatus.
Paul - (US 2849523 A) - 19580826, teaches an electrical apparatus with vaporizable liquid coolant.
Paul - (US 2875263 A) - 19590224, teaches a transformer control apparatus.
Paul - (US 2924635 A) - 19600209, teaches an electrical apparatus.
Engalitcheff - (US 3290025 A) - 19661206, teaches a trough system for evaporative heat exchangers.
Andre - (US 3315896 A) - 19670425, teaches a liquid-cooling apparatus.
Flores - (US 3370454 A) - 19680227, teaches a constant temperature bath for calibrating immersion type instruments.
Sevgin - (US 3406244 A) - 19681015, teaches a multi-liquid heat transfer.
Facius - (US 3659623 A) - 19720502, teaches a water supply system.
Szucs et al. - (US 4009229 A) - 19770222
Kothmann et al. - (US 4149134 A) - 19790410, teaches a vaporization-cooled electrical apparatus.
Goldstein - (US 4201262 A) - 19800506, teaches a cooler for chilling a working fluid.
Rohner - (US 4302793 A) - 19811124, teaches an electronic cooling.
Ando - (US 4467305 A) - 19840821, teaches a gas/vapor cooled electromagnetic induction machine.
Hofstetter - (US 4557877 A) - 19851210, teaches a liquid distributor for an exchange column.
Nakatake et al. - (US 5324886 A) - 19940628, teaches an insulating-liquid immersed electrical machine.
Havey et al. - (US 5943211 A) - 19990824, teaches a heat spreader system for cooling heat generating components.
Tanaka et al. - (US 6138698 A) - 20001031, teaches an ultrasonic cleaning apparatus.
Patel et al. - (US 6205799 B1) - 20010327, teaches a spray cooling system.
Lee et al. - (US 8196908 B2) - 20120612, teaches a counter flow type of cooling tower.
Goldsmith et al. - (US 8913383 B1) - 20141216
Hicks et al. - (US 20140367872 A1) - 20141218, teaches a cooling tower with automatic hydraulic balancing.
Shelnutt et al. - (US 9335802 B2) - 20160510, teaches a system for cooling hard disk drives using vapor momentum driven by boiling of dielectric liquid.
Chen et al. - (US 20170142868 A1) - 20170518, teaches a heat-dissipation system.
Moss et al. - (US 20170156233 A1) - 20170601, teaches a dry power supply assembly for immersion-cooled information handling systems.
Lu - (US 20170151511 A1) - 20170601, teaches a liquid cooling device and air collector thereof.
Yoshioka et al. - (US 20170153061 A1) - 20170601, teaches a falling film evaporator.
Laneryd et al. - (US 20170280577 A1) - 20170928, teaches a pressure compensated subsea electrical system.
Saito - (US 20170354061 A1) - 20171207, teaches an electronic apparatus cooling system.
Wang - (WO 2017215168 A1) - 20171221, teaches a cooling system of working medium contact type for high-power device, and working method thereof. (Refer to US2019043785 for English equivalent).
Brenner et al. - (US 20170363360 A1) - 20171221
Yuan et al. - (US 20180270987 A1) - 20180920, teaches a natural convection cooling for power electronics systems having discrete power dissipation components.
Steinbauer et al. - (US 20190063843 A1) - 20190228, teaches an internals in a helically coiled heat exchanger for suppressing gas vortices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763